Citation Nr: 1402376	
Decision Date: 01/16/14    Archive Date: 01/31/14

DOCKET NO.  11-00 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Basic eligibility for educational assistance under Chapter 33, Title 38, United States Code (post-9/11 GI Bill). 


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from May 1985 to May 1992 and from March 14, 2003, to May 31, 2003.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an administrative determination entered in March 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  


FINDING OF FACT

After September 10, 2001, the Veteran did not have 90 days of active duty service in the aggregate, nor was he discharged for a service-connected disability after serving 30 continuous days, so as to render him basically eligible for Chapter 33 benefits.  


CONCLUSION OF LAW

The legal requirements for eligibility for educational assistance under Chapter 33 of Title 38 of the United States Code (post-9/11 GI Bill) are not met.  38 U.S.C.A. § 3311 (West 2002 & Supp. 2013); 38 C.F.R. §§ 21.9505, 21.9520 (2013). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R. § 3.159 describe the VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  In the present case, no VCAA notice was sent to the Veteran. 

The United States Court of Appeals for Veterans Claims (Court) has held, however, that the VCAA notification procedures do not apply in cases where the applicable chapter of Title 38 of the United States Code contains its own notice provisions.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002).  VA educational programs contain their own provisions that address notification and assistance.  See 38 C.F.R. §§ 21.1031, 21.1032.  Furthermore, pre-decisional notification is not necessary when a claim cannot be substantiated because there is no legal basis for the claim, or where undisputed facts render the claimant ineligible for the claimed benefit (as is the case here).  38 C.F.R. § 21.1031(b).  Therefore, the Board finds that no further action is necessary under the statutory and regulatory duties to notify and to assist. 

Post-9/11 GI Bill Eligibility

The Veteran seeks a finding that he has basic eligibility for receipt of educational assistance under Chapter 33 of the United States Code, otherwise referred to as the post-9/11 GI Bill. 

The post-9/11 GI Bill, or 38 U.S.C.A. Chapter 33, provides for VA educational assistance for members of the Armed Forces based on active duty service after September 10, 2001.  In addition, the individual must have served on active duty for a minimum of 90 aggregate days, excluding entry level and skill training.  38 C.F.R. § 21.9520(a).  The requisite active duty service can also be met if an individual serves a minimum of 30 continuous days, and, after completion of such service, is discharged under other than dishonorable conditions due to a service-connected disability.  38 C.F.R. § 21.9520(b). 

The post-9/11 GI Bill defines "active duty" as full-time duty in the regular components of the Armed Forces or under a call or order to active duty under 10 U.S.C.A. §§ 688, 12301(a), 12301(d), 12301(g), 12302, 12304.  See 38 C.F.R. § 21.9505. 

As noted above, the record reflects that the Veteran had active duty service from May 1988 to May 1992, but after September 10, 2001, he served on active duty only from March 14, 2003, to May 31, 2003.  There is no allegation, evidence, indication, or even suggestion of any active duty service beyond that specified in the preceding sentence after September 10, 2001.  Consequently, the Veteran does not meet the threshold service requirement for basic eligibility for post-9/11 GI Bill educational assistance.

Given the facts presented, there is no legal basis for the Board to find the Veteran eligible for Chapter 33 educational benefits.  The regulatory criteria and legal precedent governing eligibility for Chapter 33 educational assistance benefits are clear and specific, and the Board is bound by those criteria.  It is also without the authority to grant benefits on an equitable basis.  See 38 U.S.C.A. §§ 503, 7104; Harvey v. Brown, 6 Vet. App. 416, 425 (1994). 

The law is dispositive in this matter.  The Veteran's claim for Chapter 33 educational assistance lacks legal merit, and therefore must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 431 (1994).  Because the critical facts are not in dispute, and the law is dispositive, the provisions of 38 U.S.C.A. § 5107(b) regarding reasonable doubt do not apply. 


ORDER

Basic eligibility for educational assistance under Chapter 33,Title 38, United States Code (post-9/11 GI Bill), is denied. 



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


